DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/21/2022 has been entered. Claim 1 has been amended. Claim 6 has been cancelled. Claim 18 is new. Claims 1-5 and 7-17 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18, ln. 3 recites “the length is greater than 2 mm” which is an open ended range. One of ordinary skill in the art before the effective filing date of the claimed invention cannot ascertain what the upper bound of “greater than 2 mm” is. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO 2015/002510 A1, Pub. No.: US 2016/0367402 A1 is the English equivalent and is cited herein) in view of Howle et al. (Pub. No.: US 2013/0267845 A1).
	Regarding claim 1, Lim discloses (figs. 2-4) a lacrimal stent (tube 200) for intraluminal drainage of a mammal, the mammal having a lacrimal drainage stent (abstract), the lacrimal stent comprising:
	An elongated tubular member (lacrimal passage 210) configured to be inserted into at least at least a portion of the lacrimal drainage structures of the mammal (see fig. 4A), the elongated tubular member defining an elongated tubular axis (see fig. 2) and having an exterior side wall surface and an interior lumen (see fig. 2B, ¶ 0021, ln. 5-9); and
	At least one axial port (openings 211 of lacrimal fluid introduction part 220) extending through the exterior sidewall surface to the lumen of the elongated tubular member (see figs. 2A-2B, ¶ 0022, ln. 1-3), the at least one axial port configured to permit unpressurized fluidic flow therethrough of tears of the mammal into the lumen for the purpose intraluminal drainage (¶ 0022-¶ 0024), 
	Wherein the at least one axial port comprises an opening providing fluid communication from an exterior of the elongated tubular member to the lumen ((¶ 0022, ln. 1-3).
	Lim further discloses that the opening is large enough such that the tear passes therethrough (¶ 0022, ln. 3-6, ¶ 0023, ln. 1-3). 
While Lim does not teach explicitly disclose that “the opening is large enough such that the tear overcomes surface tension and pass therethrough with minimal resistance during the unpressurized fluidic flow”, this limitation relates to the function of the device, which, in this case, imparts no further limitations on the structure of the device. The opening disclosed by Lim is sized such that the tear passes therethrough (¶ 0022, ln. 3-6, ¶ 0023, ln. 1-3) and must therefore overcome surface tension with little to no resistance. Further, the lacrimal stent of Lam operates under unpressurized fluidic flow. Thus, the functional limitation of overcoming surface tension with little to no resistance is an inherent characteristic of Lim (see MPEP §2144.I). 	
	Further, Lim fails to disclose that the at least one axial port is elongated in shape defining a port axis extending along the elongated tubular axis a length at least two times an outer diameter of the elongated tubular member.
	Howle teaches (fig. 7A) a catheter comprising at least one axial port (slits 120) elongated in shape (see fig. 7A) defining a port axis extending along an elongated tubular axis (see fig. 7A). Howle teaches that the axial ports have a length of 2.5 mm (¶ 0013, ln. 3-4). Howle teaches that the elongated tubular member has a wall thickness of about 100 micrometers and an internal diameter of 870, 690 and 540 micrometers (¶ 0065, ln. 2-8). Thus, Howle teaches an outer diameter of 1070, 890 and 740 micrometers or 1.07, 0.89, and .740 mm. Therefore, Howle teaches that the at least one axial port has a length at least two times an outer diameter of the elongated tubular member. 
The catheter taught by Howle is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to provide ports shaped to effectively channel fluid into the lumen and one skilled in the lacrimal stent art trying to solve that problem would have looked in the catheter art as the catheter of Howle similarly comprises ports that convey fluid. Therefore, the catheter of Howle is pertinent to the problem to be solved.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one axial port of Lim such that it is elongated in shape defining a port axis extending along the elongated tubular axis a length at least two times an outer dimeter of the elongated tubular member, as taught by Howle, as such sized elongated tubular members are easier to insert (Howle ¶ 0065) and such port lengths allow for a more controlled flow speed of fluid (Howle ¶ 0069). 
	Further, Lim discloses wherein the size and shape of the at least one axial port may be variously selected (¶ 0022, ln. 3-4), thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the at least one axial port of Lim such that it has the shape of Howle that is  elongated in shape defining a port axis extending along the elongated tubular axis a length at least two times an outer diameter of the elongated tubular member. Changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 149 USPQ 47, see MPEP § 2144.04 IV. B.) as the applicant has not demonstrated the criticality of this limitation.
Regarding claim 9, Lim discloses (fig. 4) wherein the elongated tubular member is configured to be inserted into at least one of a punctum, canaliculus, and nasolacrimal duct (abstract) of the lacrimal drainage structure of the mammal.  
Regarding claim 15, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial port of Lim such that it has the length taught by Howle. Howle teaches wherein the at least one axial port is elongated in shape having a length that is greater than 2mm (¶ 0013, ln. 3-4).
Regarding claim 16, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated tubular member of Lim such that it has the dimensions of Howle.
Howle teaches that the elongated tubular member has an outer diameter of 1070 micrometers and a wall thickness of 100 micrometers (¶ 0065, ln. 2-8). Thus, Howle teaches that the depth of the port (the outer diameter minus one wall thickness) is 970 micrometers which falls within the claimed range of greater than 300 micrometers. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I). 
Regarding claim 17, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated tubular member of Lim such that it has the dimensions of Howle.
Howle teaches that the elongated tubular member has an outer diameter of 740 micrometers and a wall thickness of 100 micrometers (¶ 0065, ln. 2-8). Thus, Howle teaches that the depth of the port (the outer diameter minus one wall thickness) is 640 micrometers. Thus, Howle teaches wherein the at least one axial port is shaped having a depth of about 86% of a dimeter of the elongated tubular member. 
While Howle does not teach a depth of about 40%-65% of a diameter of the elongated tubular member, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I.).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one axial port of Lim in view of Quinn such that it is shaped to have a depth of about 40-65% of a diameter of the elongated tubular member, as made obvious by Quinn, in order to provide a port that is suitably sized with a depth to receive fluid. 
	Regarding claim 18, as discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial ports and outer diameter of Lim with the dimensions of Howle.
	Howle teaches wherein the at least one axial port extending along the elongated tubular axis a length at least two times an outer diameter of the elongated tubular member (see claim 1 above), wherein the length is 2.5 mm (¶ 0013, ln. 3-4) which is greater than 2 mm and an outer diameter of 740 and 890 micrometers (see rejection for claim 1 above) and thus falls within the range of 500 to 1000 micrometers. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I). 

Claims 2-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Howle, as applied to claim 1 above, and further in view of Quinn (Pub. No.: US 2001/0018576 A1).
	Regarding claim 2, Lim discloses (figs. 2-4) wherein the at least one axial port comprises a plurality of axial ports (¶ 0022, ln. 1-4, see fig. 2A). Lim in view of Howle fail to teach wherein each of the plurality of axial ports are spaced at radial offset positions about the elongated tubular member. 
Quinn teaches (fig. 2-6) a catheter (10) comprising an elongated tubular member (cylindrical tube 11), and at least one axial port (35, 36, 37, 38) wherein each of the plurality of axial ports are spaced at radial offset positions about the elongated tubular member (see figs. 2-6, ¶ 0022, ln. 6-8).
The catheter taught by Quinn is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to provide ports arranged such that tears will have a clear opening to flow into (specification ¶ 0043) and one skilled in the lacrimal stent art trying to solve that problem would have looked in the catheter art as the catheter of Quinn similarly provides ports spaced to provide flow. Therefore, the catheter of Quinn is pertinent to the problem to be solved.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of axial ports of Lim in view of Howle such that they are spaced at radial offset positions about the elongated tubular member, as taught by Quinn, in order to allow fluid to enter the lumen about the periphery of the elongated tubular member. 
	Regarding claim 3, Lim in view of Howle and further in view of Quinn fail to teach wherein each of the plurality of axial ports is spaced at radial offset positions 120 degrees relative to adjacent axial ports.  	
	However, Quinn teaches wherein the plurality of axial ports are spaced at radial offset positions (see figs. 2-6, ¶ 0022, ln. 6-8). It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of axial ports of Lim in view of Howle and further in view of Quinn such that they are at radial offset positions 120 degrees relative to adjacent axial ports in order to allow drainage to occur equally about the periphery of the elongated tubular member.
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Regarding claim 4, Lim in view of Howle and further in view of Quinn fail to teach wherein each of the plurality of axial ports is spaced at radial offset positions 90 to 150 degrees relative to adjacent axial ports. 
	Quinn teaches (fig. 2-6) wherein each of the plurality of ports is spaced at radial offset positions 90 to 150 degrees relative to adjacent axial ports (see fig. 2-6, ¶ 0097, ln. 1-3).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP §2144.05 I.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of axial ports of Lim in view of Howle and further in view of Quinn such that they are spaced at radial offset positions 90 to 150 degrees relative to adjacent axial ports, as taught by Quinn in order for fluid to enter the lumen about the periphery of the elongated tubular member. 
	Regarding claim 5, Lim discloses wherein the at least one axial port comprises a plurality of axial ports (¶ 0022, ln. 1-4, see fig. 2A). Lim in view of Howle fail to teach wherein each of the plurality of axial ports are spaced at longitudinal offset positions along the elongated tubular member. 
Quinn teaches (fig. 2-6) a catheter (10) comprising an elongated tubular member (cylindrical tube 11), and at least one axial port (35, 36, 37, 38) wherein each of the plurality of axial ports are spaced at longitudinal offset positions along the elongated tubular member (see figs. 2-6, ¶ 0022, ln. 6-8). 
The catheter taught by Quinn is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to provide ports arranged such that tears will have a clear opening to flow into (specification ¶ 0043) and one skilled in the lacrimal stent art trying to solve that problem would have looked in the catheter art as the catheter of Quinn similarly provides ports spaced to provide flow. Therefore, the catheter of Quinn is pertinent to the problem to be solved. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of axial ports of Lim in view of Howle such that they are spaced at longitudinal offset positions along the elongated tubular member, as taught by Quinn, in order to allow fluid to enter the lumen about the periphery of the elongated tubular member.  
	Regarding claim 14, Lim in view of Howle fail to teach wherein the at least one axial port comprises a rounded edge along the exterior sidewall surface of the elongated tubular member.  
Quinn teaches (fig. 2-6) a catheter (10) comprising an elongated tubular member (cylindrical tube 11), and at least one axial port (35, 36, 37, 38) wherein the at least one axial port comprises a rounded edge along the exterior sidewall surface of the elongated tubular member (¶ 0098, ln. 5-6). 
The catheter taught by Quinn is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to provide ports with rounded edges to provide improved comfort for the patient (specification ¶ 0042) and one skilled in the lacrimal stent art trying to solve that problem would have looked in the catheter art as the catheter of Quinn similarly provides ports having a rounded edge to provide comfort for the patient (Quinn ¶ 0028, ln. 12-13). Therefore, the catheter of Quinn is pertinent to the problem to be solved.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one axial port of Lim in view of Howle such that it comprises a rounded edge along the exterior sidewall surface of the elongated tubular member, as taught by Quinn, in order to provide edges that do not damage the patient (Quinn ¶ 0028, ln. 12-13).
	 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Howle, as applied to claim 1 above, and further in view of Matsumoto et al. (Pub. No.: US 2014/0364790 A1). 
	Regarding claim 7, Lim in view of Howle fail to teach 
12WO 2017/180487PCT/US2017/026740at least one alignment indicia formed on the exterior surface of the elongated tubular member to facilitate alignment of the lacrimal stent within the lacrimal drainage structure.  
	Matsumoto teaches (fig. 1) a lacrimal stent (lacrimal duct tube 1) in the same field of endeavor wherein at least one alignment indicia (marks 9a) formed on the exterior surface of the elongated tubular member to facilitate alignment of the lacrimal stent within the lacrimal drainage structure (¶ 0048, ln. 6-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior surface of the elongated tubular member of Lim in view of Howle such that it comprises at least one alignment indicia as taught by Matsumoto in order to allow the operator to visually check the depth of insertion (Matsumoto, ¶ 0048, ln. 6-9). 
	Regarding claim 8, Lim in view of Qu Howle inn and Matsumoto fail to teach \the at least one alignment indicia comprises an alignment marker formed on the exterior surface of the elongated tubular member.
	Matsumoto teaches (fig. 1) wherein the at least one alignment indicia comprises an alignment marker formed on the exterior surface of the elongated tubular member (see fig. 1, ¶ 0048, ln. 6-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the alignment indicia of Lim in view Howle and further in view of Matsumoto such that it comprises an alignment marker formed on the exterior surface of the elongated tubular member, as taught by Matsumoto in order to allow the user to easily visualize the alignment indicia. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Howle, as applied to claim 1 above, and further in view of Brown (Pub. No.: US 2017/0367888 A1).
Regarding claim 10, Lim in view of Howle fail to teach wherein 25the internal lumen of the elongated tubular member comprises a coating or texture surface.  
Brown teaches (figs. 1-3) a drainage device (1) implanted in an eye (abstract) and thus in the same field of endeavor wherein the internal lumen (lumen surface 12) of the elongated tubular member (body 3) comprises a coating or a texture (lumen 5 includes bio-inert polymer as a liner, i.e., coating, ¶ 0067, ln. 1-2). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal lumen of the elongated tubular member of Lim in view of Howle such that it comprises a coating or texture surface, as taught by Brown in order to prevent bacterial contamination of the device (¶ 0067, ln. 12-15). 
Regarding claim 11, Lim in view of Howle fail to teach wherein the internal lumen of the elongated tubular member comprises a hydrophilic coating.  
Brown teaches (figs. 1-3) a drainage device (1) implanted in an eye (abstract) and thus in the same field of endeavor wherein the internal lumen (lumen surface 12) of the elongated tubular member (3) comprises a hydrophilic coating (lumen 5 includes bio-inert polymer as a liner, i.e., coating, ¶ 0067, ln. 1-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal lumen of the elongated tubular member of Lim in view of Howle such that it comprises a hydrophilic coating, as taught by Brown in order to prevent bacterial contamination of the device (¶ 0067, ln. 12-15). 
Regarding claim 12, Lim in view of Howle fail to teach 
20one or more ridges formed on the exterior sidewall surface of the elongated tubular member configured to engage within the lacrimal drainage structure.  
	Brown teaches (figs. 11-12) a drainage device (800) implanted in an eye and thus in the same field of endeavor comprising one or more ridges (protrusions 818) on the exterior side wall (external surface 810) of the elongated tubular member (body 803) (¶ 0115, ln. 6-9). 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior side wall surface of the elongated tubular member of Lim in view of Howle such that there are one or more ridges formed on the exterior side wall surface, as taught by Brown. Further, Lim in view Howle and further in view of Brown would provide one or more ridges that are configured to engage with the lacrimal drainage structure, as taught by Brown in order to enhance friction with eye tissue and mechanical stability and migration resistance (Brown, ¶ 0115, ln. 1-6). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Howle, as applied to claim 1 above, and further in view of Ambati et al. (Pub. No.: US 2016/0331588 A1).
	Regarding claim 13, Lim further discloses (fig. 2A) wherein the at least one axial port comprises a plurality of openings (¶ 0022, ln. 1-3). Lim in view of Howle fail to disclose the plurality of openings are formed via a porous material having an open cell matrix. 
	Ambati teaches (figs. 1A, 1C) an ocular stent (100) in the same field of endeavor comprising a plurality of openings (104) formed via a porous material having an open cell matrix (¶ 0042, ln. 18-22). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Lim in view of Howle such that they are formed via a porous material having an open cell matrix as taught by Ambati. Porous materials having an open cell matrix are suitable for providing openings that allow fluid to pass. 
	 
	Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC §103 have been considered but are moot because the new ground of rejection relies on newly cited Howle. 
Applicant argues, page 6-7, that Lim relies on the complexities and difficulties of forming a negative pressure on the stent. However, Lim discloses that “the lachrymal fluid may be more smoothly introduced through the lachrymal fluid introduction part 220, by forming a negative pressure in the interior of the tube 200 while the lachrymal fluid is discharged”. Lim discloses that forming a negative pressure is an optional and not necessary to the invention of Lim and thus, Lim discloses unpressurized fluidic flow therethrough. 
Applicant argues, page 7-10, would not be considered by one having ordinary skill in the art. However, the new grounds of rejection cites Lim in view of Howle to make obvious claim 1. Applicant argues that the size of Quinn differs from the size of the claimed invention, that Quinn teaches pressurized flow used in blood vessel catheters and that Quinn teaches flow from inside to outside versus outside to inside of the present invention. However, as discussed in the rejection above, Quinn is cited to teach the orientation of the axial ports and the rounded edges and a different interpretation of Quinn has been applied for the pertinence of Quinn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781